Opinion by
Judge Pryor:
We are inclined to concur in the opinion of the court below that the evidence discloses such an agency upon the part of the parties who were served with process in this case as authorized a judgment against the company.
The company had an office at Bangor, and their prospectus holds out that point as the principal location of their business operations. Hays Meyer is the bookkeeper in their store. Whitcomb was their agent in receiving lumber, and Baldwin, who was one of the original" incorporators, and also a stockholder, was the general agent in making contracts for lumber. No other persons are designated or named as the agents of the company in Morgan County, and process having been served upon all three, the court acted properly in rendering the judgment.
The judgment of the court below is affirmed.